                                                                 Case 2:20-bk-13530-BR            Doc 24 Filed 05/26/20 Entered 05/26/20 21:01:42               Desc
                                                                                                   Main Document    Page 1 of 3


                                                                    SMILEY WANG-EKVALL, LLP
                                                                  1 Robert S. Marticello, State Bar No. 244256
                                                                    rmarticello@swelawfirm.com
                                                                  2 Michael L. Simon, State Bar No. 300822
                                                                    msimon@swelawfirm.com
                                                                  3 3200 Park Center Drive, Suite 250
                                                                    Costa Mesa, California 92626
                                                                  4 Telephone:     714 445-1000
                                                                    Facsimile:     714 445-1002
                                                                  5
                                                                    Attorneys for Jadelle Jewelry and Diamonds,
                                                                  6 LLC.

                                                                  7

                                                                  8                                UNITED STATES BANKRUPTCY COURT
                                                                  9                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                 10                                         LOS ANGELES DIVISION
                                                                 11 In re                                                    Case No. 2:20-bk-13530-BR
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 JADELLE JEWELRY AND DIAMONDS,
                               Costa Mesa, California 92626




                                                                                                                             Chapter 7
                                                                    LLC,
                                                                 13                                                          PUTATIVE DEBTOR'S REQUEST FOR
                                                                                    Putative Debtor.                         JUDICIAL NOTICE IN SUPPORT OF
                                                                 14                                                          OPPOSITION TO PETITIONING
                                                                                                                             CREDITORS' MOTION FOR
                                                                 15                                                          APPOINTMENT OF INTERIM
                                                                                                                             CHAPTER 7 TRUSTEE
                                                                 16
                                                                                                                             DATE:       June 9, 2020
                                                                 17                                                          TIME:       10:00 a.m.
                                                                                                                             CTRM:       1668
                                                                 18                                                                      255 E. Temple Street
                                                                                                                                         Los Angeles, CA 90012
                                                                 19

                                                                 20

                                                                 21 TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY JUDGE:

                                                                 22               Pursuant to Federal Rule of Evidence 201, Jadelle Jewelry and Diamonds, LLC, the
                                                                 23 putative debtor ("Jadelle"), hereby requests that the Court take judicial notice of the following

                                                                 24 pleadings and dockets, and facts stated therein, in support of the Putative Debtor's Opposition to

                                                                 25 Petitioning Creditors' Motion for Appointment of Interim Chapter 7 Trustee (the "Opposition"):

                                                                 26               1.     The involuntary petition [Docket No. 1] filed by the petitioning creditors against
                                                                 27 Jadelle, a true and correct copy of which is attached to the concurrently filed Putative Debtor's

                                                                 28

                                                                      2822846.1                                                               REQUEST FOR JUDICIAL NOTICE
                                                                 Case 2:20-bk-13530-BR         Doc 24 Filed 05/26/20 Entered 05/26/20 21:01:42               Desc
                                                                                                Main Document    Page 2 of 3



                                                                  1 Index of Exhibits In Support of Opposition to Petitioning Creditors' Motion for Appointment of

                                                                  2 Interim Chapter 7 Trustee (the "Index") as Exhibit "1";

                                                                  3               2.   The complaint filed on February 10, 2020, in the action entitled Victor Franco

                                                                  4 Noval vs. Jona S. Rechnitz, Rachel Rechnitz, Jadelle Inc., Jadelle Jewelry and Diamonds, LLC,

                                                                  5 Levin Prado and Xiomara Cortez (the "Noval Action"), a true and correct copy of which is

                                                                  6 attached to the Index as Exhibit "2";

                                                                  7               3.   The March 10, 2020 minute order in the Noval Action temporarily staying the

                                                                  8 Noval Action, a true and correct copy of which is attached to the Index as Exhibit "3";
                                                                  9               4.   The docket in the Noval Action as of May 26, 2020, a true and correct copy of
                                                                 10 which is attached to the Index as Exhibit "4";

                                                                 11               5.   Relevant excerpts of the "Proposed Al-Sabah First Amended Complaint," as that
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 term is defined in the Opposition, a true and correct copy of which is attached to the Index as
                               Costa Mesa, California 92626




                                                                 13 Exhibit "5";

                                                                 14               6.   The amended third party complaint (the "Marco Complaint") filed on April 24,
                                                                 15 2020, in the action entitled David Rovinsky v. Peter Voutsas (the "Marco Action"), a true and

                                                                 16 correct copy of which is attached to the Index as Exhibit "6"; and

                                                                 17               7.   The docket in the Marco Action as of May 26, 2020, a true and correct copy of
                                                                 18 which is attached to the Index as Exhibit "7."

                                                                 19

                                                                 20
                                                                                                                 Respectfully submitted,
                                                                 21
                                                                      DATED: May 26, 2020                        SMILEY WANG-EKVALL, LLP
                                                                 22

                                                                 23
                                                                                                                 By:          /s/ Michael L. Simon
                                                                 24                                                    ROBERT S. MARTICELLO
                                                                                                                       MICHAEL L. SIMON
                                                                 25
                                                                                                                       Attorneys for Jadelle Jewelry and Diamonds,
                                                                 26                                                    LLC.

                                                                 27

                                                                 28

                                                                      2822846.1                                          2                 REQUEST FOR JUDICIAL NOTICE
        Case 2:20-bk-13530-BR                      Doc 24 Filed 05/26/20 Entered 05/26/20 21:01:42                                     Desc
                                                    Main Document    Page 3 of 3



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                         3200 Park Center Drive, Suite 250, Costa Mesa, CA 92626


A true and correct copy of the foregoing document entitled (specify): Putative Debtor's Request for Judicial Notice in
Support of Opposition to Petitioning Creditors' Motion for Appointment of Interim Chapter 7 Trustee will be served
or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
05/26/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    • Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
    • Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
    • Robert S Marticello Rmarticello@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    • Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
    • Neal Salisian ECF@salisianlee.com
    • United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) __________, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 05/26/2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Via First Legal:
Hon. Barry Russell
United States Bankruptcy Court
255 E. Temple Street, Suite 1660 / Courtroom 1668
Los Angeles, CA 90012
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 05/26/2020                     Lynnette Garrett                                                /s/ Lynnette Garrett
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
